Case: 10-30562 Document: 00511461382 Page: 1 Date Filed: 04/29/2011




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                   FILED
                                                                            April 29, 2011
                                     No. 10-30562
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EDWARD PAUL VERDIN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 6:09-CR-347-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
         Edward Paul Verdin appeals the sentence imposed following his guilty
plea to mail fraud and money laundering. He argues that the district court
clearly erred in applying a four-level enhancement pursuant to U.S.S.G.
§ 2B1.1(b)(14)(B)(i) based on a finding that he substantially jeopardized the
safety and soundness of a financial institution.
         We review the district court’s application of the enhancement for clear
error.       United States v. Juarez, 626 F.3d 246, 251 (5th Cir. 2010).                  The

         *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30562 Document: 00511461382 Page: 2 Date Filed: 04/29/2011

                                   No. 10-30562

Government presented unrebutted evidence that Verdin misrepresented the
amount of the institution’s reserves, leading to the payment of a dividend that
placed the institution in a dire financial position from which it could not recover.
This testimony, among other testimony from the witness called by the
Government, thus supported a finding that the financial institution was
rendered insolvent substantially on account of Verdin’s actions, warranting the
enhancement. See U.S.S.G. § 2B1.1, comment (n.12(A)); cf. United States v.
Blocker, 104 F.3d 720, 736-37 (5th Cir. 1997).
      AFFIRMED.




                                         2